DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 December 2021 has been entered.
Status of the Claims
3.	This action is in response to papers filed 16 December 2021 in which claims 24, 26, 29, 34-37, 40 and 43-47 were amended, no claims were canceled, and no new claims were added.  All of the amendments have been thoroughly reviewed and entered.  
All previous rejections not reiterated below are withdrawn in view of the amendments.  
Applicant’s arguments have been thoroughly reviewed and are addressed following the rejections necessitated by the amendments.
Claims 24, 26-27, 29, 31-40, and 43-49 are under prosecution.
4.	This Office Action includes new rejections necessitated by the amendments.

Claim Interpretation
5.	The claims are subject to the following interpretation:
A.	As noted in the previous Office Action, the courts have held that when a claim recites using an old composition or structure and the “use” is directed to a result or property of that composition or structure, then the claim is anticipated (In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978); See MPEP 2112.02).
The courts have also held that “while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.”   In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  In addition, “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch&Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  See MPEP § 2114.
Therefore, the various uses recited in the claims (e.g., a “substrate for mass spectrometry”) fail to define additional structural elements of the claimed invention.  Because the prior art cited below teaches the structural elements of the claim, the claims are anticipated by, or are obvious over, the cited prior art.  
	B.	For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 See also AK Steel Corp. v. Sollac, 344 F3.d 1234, 1239-1240, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003); In re Janakirama-Rao, 317 F.2d 951, 954, 137 USPQ 893, 895-96 (CCPA 1963).  See MPEP 2163.
C.	Claim 24 recites a molar ratio of the additive to the matrix material.  Because the molar ratio is between two and only to components (i.e., the additive and the matrix material), any additional ingredients recited by any dependent claims (e.g., claims 36-37) are not subject to the mole ratios described in claim 24.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 31, 38, and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 31, 38, and 45 are indefinite in the recitation “one or more of,” “comprises, and “a combination thereof,” respectively.  It is unclear how one obtains the molar ratios of claim 24 (which are established for two molecules) if the matrix material comprises more than one molecule.


Claim Rejections - 35 USC § 103
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

9.	Claims 24, 26-27, 29, 31-33, 35, 43-44, and 46-47 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Wood et al (U.S. Patent Application Publication No US 2004/0084705 A1, published 20 May 2004) and Matsuo et al (U.S. Patent Application Publication No. US 2006/0243899 A1, published 2 November 2006).
	Regarding claim 24, Wood et el teach a substrate for mass spec comprising target sites, in the form of spots comprising a matrix material for MALDI, in the form of -cyano-4-hydroxycnnamic acid, and further comprising ascorbic acid, wherein the solution of ascorbic acid is 0.568 mM and is deposited in an equal volume (0.5 microliters as that of the cinnamic acid derivative (Example 1).  Wood et al also teach the substrates have the added advantage of providing enhanced desorption of analytes (Abstract).  Thus, Wood et al teach the known techniques discussed above.
	While Wood et al do not explicitly teach the equal volume of the cinnamic acid derivative provides a mole ratio that is about is about 1:10.
	However, Matsuo et al teach MALDI substrates (paragraph 0002) comprising -cyano-4-hydroxycnnamic acid (Abstract), wherein the cinnamic acid derivative (i.e., 4-CHCA) is at about 1 mg/ml (paragraph 0084).  The molecular weight of 4-CHCA is 188.16 g/mol, thereby resulting in a solution that is 5.3 mM, which is about 10 times the concentration of the ascorbic acid solution of Wood et al.  Matsuo et al also teach the substrates have the added advantage of providing excellent sensitivity (paragraphs 0086-0087).  Thus, Matsuo et al teach the known techniques discussed above. 
It is also noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  
The courts have also found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
In addition, as noted above, the courts have held that when a claim recites using an old composition or structure and the “use” is directed to a result or property of
that composition or structure, then the claim is anticipated, and that apparatus claims cover what a device is, not what a device does.
Therefore, the various uses recited in the claims (e.g., a “substrate for mass spectrometry”) fail to define additional structural elements of the claimed invention.  Because the prior art cited above teaches the structural elements of the claim (i.e., a substrate wherein at least one target site comprises a matrix material and ascorbic acid), the claims are obvious.
Applicant is advised that MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, Applicant should not merely rely upon counsel’s arguments in place of evidence in the record.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Wood et al and Matsuo et al to arrive at the instantly claimed substrate with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a substrate having the added advantage of providing enhanced desorption of analytes as explicitly taught by Wood et al (Abstract) as well as providing excellent sensitivity as explicitly taught by Matsuo et al.  (paragraphs 0086-0087).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Wood et al and Matsuo et al could have been combined with predictable results because the known techniques of the cited prior art predictably result in amounts of materials useful for mass spec analysis.
Regarding claim 26, the substrate of claim 24 is discussed above.  Wood et al teach the target sites comprise a coating comprising particles (paragraph 0099), as well as barriers for confining the samples (paragraph 0087) and wells (paragraph 0102).
Regarding claim 27, the substrate of claim 24 is discussed above.  Wood et al teach the target sites comprise ascorbic acid (Example 1).
Regarding claim 29, the substrate of claim 24 is discussed above.  Matsuo et al teach the concentration of the matrix material ranges from 1 mg/mL to saturation (paragraph 0084), which includes 1.5 mg/mL, which provides a ratio of about 1:15.
It is also reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned against merely relying upon counsel’s arguments in place of evidence in the record.
Regarding claim 31, the substrate of claim 24 is discussed above.  Wood et al teach the target sites comprise alpha-cynao-4-hydroxy cinnamic acid (Example 1), as do Matsuo et al (paragraph 0084).  Matsuo et al also teach 2,5-dihydroxybenzoic acid (paragraph 0004).
Regarding claim 32, the substrate of claim 24 is discussed above.  Wood et al teach the substrate comprises silica (paragraph 0093),
Regarding claim 33, the substrate of claim 24 is discussed above.  Wood et al teach the target sites comprise ascorbic acid (Example 1).  Ascorbic acid reduces ammonia adducts as noted in the description of Figure 2 in the instant specification; Thus, the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding an adduct reducing additive that “reduces ammonia adducts” (In re Hyatt, 211 F.3d1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000) (see MPEP 2111 [R-1]).  
It is noted that the subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. “Wherein” clauses are examples of language that may raise a question as to the limiting effect of the language in a claim.  See MPEP 2103 I.C. and MPEP § 2111.04.
Regarding claim 35, the substrate of claim 24 is discussed above.  Wood et al teach ascorbic acid (Example 1).
It is noted that the courts have stated:
[s]imilar properties may normally be presumed when compounds are very close in structure. Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904. See also In re Grabiak, 769 F.2d 729, 731, 226 USPQ 870, 871 (Fed. Cir. 1985) (“When chemical compounds have very close’ structural similarities and similar utilities, without more a prima facie case may be made.”). Thus, evidence of similar properties or evidence of any useful properties disclosed in the prior art that would be expected to be shared by the claimed invention weighs in favor of a conclusion that the claimed invention would have been obvious. Dillon, 919 F.2d at 697-98, 16 USPQ2d at 1905; In re Wilder, 563 F.2d 457, 461, 195 USPQ 426, 430 (CCPA 1977); In re Linter, 458 F.2d 1013, 1016, 173 USPQ 560, 562 (CCPA 1972) (see MPEP 2144.08(d)).

The courts have also stated:

[c]ompounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious) (see MPEP 2144.09).

With respect to stereoisomerism, it is noted that in Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293 (Fed. Cir. 2007), the court also relied on the settled principle that in chemical cases, structural similarity can provide the necessary reason to modify prior art teachings. The Federal Circuit also addressed the kind of teaching that would be sufficient in the absence of an explicitly stated prior art-based motivation, explaining that an expectation of similar properties in light of the prior art can be sufficient, even without an explicit teaching that the compound will have a particular utility. The Federal Circuit cautioned that requiring such a clearly stated motivation in the prior art to isolate 5(S) ramipril ran counter to the Supreme Court’s decision in KSR. The court stated:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

[r]equiring an explicit teaching to purify the 5(S) stereoisomer from a mixture in which it is the active ingredient is precisely the sort of rigid application of the TSM test that was criticized in KSR. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Id. at 1301 (See MPEP 2143).
Therefore, the substitution of a hydrogen at either R1 or R2, and any stereochemistry of R2 is an obvious variant of ascorbic acid (i.e., where both R1 and R2 are OH).
Applicant is again cautioned to avoid merely relying upon counsel' s arguments in place of evidence in the record.
Regarding claim 43, the substrate of claim 24 is discussed above. As noted above, "consisting essentially of" is construed as equivalent to "comprising."  Thus, the citations provided for claim 24 also apply to claim 43.
Regarding claim 44, the substrate of claim 24 is discussed above.  Wood et al teach substrates consisting of only of dried spots of matrix material and an additive (i.e., clonidine; Example 11).  Thus, it would have been obvious to have a substrate having only ascorbic acid and matrix material.
Regarding claim 46, the substrate of claim 24 is discussed above.  Matsuo et al teach the components of the substrate are dried (paragraph 0096).  Wood et al also teach drying of the analyte/matrix material (paragraph 0011).
Alternatively, the courts have stated: 
“even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP§ 2113.

Thus, while the cited references do not explicitly teach “a dried solution (i.e., a single solution that is dried),” these limitations are part of the process of making the substrate rather than structural limitations of the substrate.  Because the cited art teaches the structural elements of the claim, the claim is obvious.
Regarding claim 47, the substrate of claim 46 is discussed above.  Wood et al teach the matrix comprises crystals (paragraph 0099), as do Matsuo et al (paragraphs 0059 and 0065).
10.	Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Wood et al (U.S. Patent Application Publication No US 2004/0084705 A1, published 20 May 2004) and Matsuo et al (U.S. Patent Application Publication No. US 2006/0243899 A1, published 2 November 2006) as applied to claim 24 above, and further in view of Cantu et al (Anal. Chem., vol. 72, pages 5820-5828, published on the web 26 October 2000) and Wu et al (Anal. Chem., vol. 75, pages 4827-4832, published on the web 16 August 2003).
Regarding claim 34, the substrate of claim 24 is discussed above in Section 9.
Neither Wood et al nor Matsuo et al teach ascorbic acid in every spot.
However, Cantu et al teach the use of ascorbic acid has the added advantage of protecting organic molecules from forming multiple species, wherein the molecules are analyzed by mass spectrometry (Abstract).  In addition, Wu et al teach the use of ascorbic acid in a substrate, in the form of a pad, wherein the samples are analyzed by mass spec (i.e., MS) analysis (page 4828, column 2).  Wu et al also teach ascorbic acid has the added advantage of preventing artifact formation (page 4829, column 2).  Thus, both Cantu et al and Wu et al teach the known technique of using ascorbic acid.	
It would therefore have been obvious to a person of ordinary skill in the art to have modified the substrate taught by Wood et al and Matsuo et al so that each spot on the mass spec array comprises ascorbic acid in accordance with the teachings of Cantu et al and Wu et al to arrive at the instantly claimed substrate with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a substrate having the added advantage of protecting organic molecules from forming multiple species as explicitly taught by Cantu et al (Abstract) and the advantage of preventing artifact formation as explicitly taught by Wu et al (page 4829, column 2).  In addition, it would have been obvious to the ordinary artisan that the known technique of using the ascorbic acid taught by Cantu et al and Wu et al could have been applied as an additive in each spot of the substrate of Wood et al and Matsuo et al with predictable results because the known technique predictably results in prevention of the formation of undesired species in each spot.

11.	Claims 36-37 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Wood et al (U.S. Patent Application Publication No US 2004/0084705 A1, published 20 May 2004) and Matsuo et al (U.S. Patent Application Publication No. US 2006/0243899 A1, published 2 November 2006) as applied to claims 24 and 27 above, and further in view of Bardotti et al (PCT International Patent Application Publication No. WO2007/066227 A, published 14 June 2007).
Regarding claims 36-37, the substrates of claims 24 and 27, are discussed above in Section 9.
	Neither Wood et al nor Matsuo et al do not teach the use of ammonium oxalate.
However, Bardotti et al teach electrospray mass spec (page 9) wherein the samples comprise ammonium oxalate (pages 3-4), which has the added advantage of being compatible with mass spec, providing clean spectra of the analytes (Abstract). Thus, Bardotti et al teach the known technique of providing the ammonium oxalate as well as using electrospray.
It would therefore have been obvious to a person of ordinary skill in the art to have modified the substrate taught by Wood et al and Matsuo et al with the teachings of Bardotti et al to arrive at the instantly claimed invention with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a substrate having the added advantage of obtaining clean spectra of the analytes using a compatible chemical as explicitly taught by Bardotti et al (Abstract).  In addition, it would have been obvious to the ordinary artisan that the known technique of Bardotti et al could have been applied to the substrate of Wood et al and Matsuo et al with predictable results because the known technique of Bardotti et al predictably results in an additive useful for obtaining clean spectra.
12.	Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Wood et al (U.S. Patent Application Publication No US 2004/0084705 A1, published 20 May 2004), Matsuo et al (U.S. Patent Application Publication No. US 2006/0243899 A1, published 2 November 2006), and Bardotti et al (PCT International Patent Application Publication No. WO2007/066227 A, published 14 June 2007) as applied to claim 37 above, and further in view of Hajivandi et al (U.S. Patent Application Publication No. US 2006/0023808 A1, published 2 February 2006).
Regarding claim 38, the substrate of claim 37 is discussed above in Section 11.
While Matsuo et al teach matrices are made of different materials each in the range of 1 mg/mL to saturation (paragraph 0075), neither Wood et al, Matsuo et al, nor Bardotti et al teach the matrix comprises 3-hydroxy picolinic acid.
	However, Hajivandi et al teach MALDI mass spec matrices comprising 3-hydroxy picolinic acid, which has the added advantage of aiding in the ionization of the analyte (paragraphs 0099 and 0101). Thus, Hajivandi et al teach the known technique of providing the claimed compounds.
It would therefore have been obvious to a person of ordinary skill in the art to have modified the substrate utilizing the molar ratios of materials as taught by Wood et al, Matsuo et al, and Bardotti et al so that the matrix material is the picolinic acid derivative taught by Hajivandi et al to arrive at the instantly claimed invention with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a substrate having the added advantage of improving the spectra of proteins as explicitly taught by Hajivandi et al (paragraphs 0126 and 0128) or aiding in the ionization of the analyte as explicitly taught by Hajivandi et al (paragraphs 0099 and 0101). In addition, it would have been obvious to the ordinary artisan that the known technique of Hajivandi et al could have been applied to the substrate of Wood et al, Matsuo et al, and  Bardotti et al with predictable results because the known technique of Hajivandi et al predictably results in an additive useful for obtaining clean spectra.
13.	Claims 26, 31, 39 and 46-47 rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Wood et al (U.S. Patent Application Publication No US 2004/0084705 A1, published 20 May 2004), Matsuo et al (U.S. Patent Application Publication No. US 2006/0243899 A1, published 2 November 2006) as applied to claim 24 above, and further in view of Ayorinde et al (Rapid Comm. Mass Spec., vol. 17, pages 1735-1742, 2003).
It is noted that while claims 26, 31, and 46-47 have been rejected as described above, the claims are also obvious using the interpretation outlined below.
Regarding claims 26, 31, 39, and 46, the substrate of claim 24 is discussed above in Section 9.
As noted above, Wood et al teach the ascorbic acid concentration is 0.5 mM and Matsuo et al teach the cinnamic acid derivative is 1 mg/mL (i.e., 5.3 mM) which results in the claimed ratio of 1:10.  
While Matsuo et al also teach 10 mg/mL (i.e., 53 mM) of the matrix material (paragraph 0084), which would provide the claimed about 1:5 ratio when the concentration of ascorbic acid is about 10-11 mM, neither Wood et al nor Matsuo et al teach the claimed concentration of ascorbic acid.
However, Ayorinde et al teach a substrate for mass spectrometry, in the form of a multi-well plate (page 1737, column 1, first full paragraph) wherein at least one well (i.e., claim 26) comprises the adduct reducing additive ascorbic acid (page 1739, column 1, last paragraph).  The ascorbic acid (mol. wt.=176.12 g/mol) is present at 0.2 weight percent (page 1740, column 2, first full paragraph); which corresponds to 11.36 mM (i.e., claim 39).
Ayorinde et al also teach MALDI matrices using 2,5-dihydroxy benzoic acid and 2,4,6-trihydroxyacetophenone (page 1736, first paragraph).  Thus, the use of a matrix material comprising 2,5-dihydroxy benzoic acid or 2,4,6-trihydroxyacetophenone is obvious (i.e. claim 31).
Ayorinde et al also teach the matrix and the ascorbic acid are dried (i.e., air-dried; “Sample Preparation”), and that the substrates have the added advantage of allowing quality control measurements (Abstract).  Thus, Ayorinde et al teach the known techniques discussed above.
It is reiterated that the courts have stated that:
A.	Where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists;
B.	Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; and
C. even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.
Therefore, the claimed amounts merely represent an obvious variant and/or routine optimization of the values of the cited prior art, and the limitations regarding a dried solution are part of the process of making the substrate rather than structural limitations of the substrate. 
Applicant is again cautioned to avoid merely relying upon counsel' s arguments in place of evidence in the record.
It would therefore have been obvious to a person of ordinary skill in the art to have modified the substrate utilizing the molar ratios of materials as taught by Wood et al and Matsuo  et al, to utilize the ascorbic acid concentration of Ayorinde et al to arrive at the instantly claimed invention with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a substrate having the added advantage of allowing quality control measurements as explicitly taught by Ayorinde et al (Abstract).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Ayorinde et al could have been applied to the substrate of Wood et al and Matsuo et al with predictable results because the known techniques of Ayorinde et al predictably results in amounts useful in MALDI assays.
Regarding claim 47, the substrate of claim 46 is discussed above.  Wood et al teach the matrix comprises crystals (paragraph 0099), as do Matsuo et al (paragraphs 0059 and 0065).  Ayorinde et al also teach co-crystallization of the matrix and additives (“Sample Preparation”).  Thus, it would have been obvious to have the matrix material comprising the ascorbic acid comprise crystals.
14. 	Claims 32 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Wood et al (U.S. Patent Application Publication No US 2004/0084705 A1, published 20 May 2004), Matsuo et al (U.S. Patent Application Publication No. US 2006/0243899 A1, published 2 November 2006) as applied to claims 24 and 26 above, and further in view of Yao et al (U.S. Patent Application Publication No. US 2002/0142483 A1, published 3 October 2002).
It is noted that while claim 32 has been rejected as described above, the claim is also obvious using the interpretation outlined below.
Regarding claims 32 and 40, the substrate of claims 24 and 26 is discussed in Section 9.
While Wood et al teach hydrophilic coatings (paragraph 0142), and while Matsuo et al tach hydrophilic matrices (paragraph 0022), neither Wood et al nor Matsuo et al explicitly teach target sites of a hydrophilic matrix paired on a hydrophobic substrate.
However, Yao et al teach a substrate (Abstract) for mass spectrometry (paragraph 0007), including MALDI (paragraph 0096), comprising a support (paragraph 0052) further comprising spots (paragraph 0015). Yao et al also teach flat supports having hydrophobic spots with less hydrophobic areas (i.e., more hydrophilic areas) wherein the spots are formed (i.e., claim 40; paragraph 0052). Yao et al teach the support comprises silica gel (i.e., claim 32; paragraph 0052).  Yao et al further teach the substrates have the added advantage of allowing reception, containment, or binding of samples at discrete loci (paragraph 0052).  Thus, Yao et al teach the known techniques discussed above.	
It would therefore have been obvious to a person of ordinary skill in the art to have modified the substrate taught by Wood et al and Matsuo et al with the teachings of Yao et al to arrive at the instantly claimed substrate with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a substrate having the added advantage of allowing reception, containment, or binding of samples at discrete loci as explicitly taught by Yao et al (paragraph 0052).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Yao et al could have been applied to the substrate of Wood et al and Matsuo et al with predictable results because the known techniques of Yao et al predictably result in useful MALDI substrates.
15.	Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Wood et al (U.S. Patent Application Publication No US 2004/0084705 A1, published 20 May 2004), Matsuo et al (U.S. Patent Application Publication No. US 2006/0243899 A1, published 2 November 2006) and Ayorinde et al (Rapid Comm. Mass Spec., vol. 17, pages 1735-1742, 2003) as applied to claim 26 above, and further in view of Yao et al (U.S. Patent Application Publication No. US 2002/0142483 A1, published 3 October 2002).
It is noted that while claim 32 has been rejected as described above, the claim is also obvious using the interpretation outlined below.
Regarding claims 32 and 40, the substrate of claims 24 and 26 is discussed in Section 9.
While Wood et al teach hydrophilic coatings (paragraph 0142), and while Matsuo et al tach hydrophilic matrices (paragraph 0022), neither Wood et al, Ayorinde et al, nor Matsuo et al explicitly teach target sites of a hydrophilic matrix paired on a hydrophobic substrate.
However, Yao et al teach a substrate (Abstract) for mass spectrometry (paragraph 0007), including MALDI (paragraph 0096), comprising a support (paragraph 0052) further comprising spots (paragraph 0015). Yao et al also teach flat supports having hydrophobic spots with less hydrophobic areas (i.e., more hydrophilic areas) wherein the spots are formed (i.e., claim 40; paragraph 0052). Yao et al teach the support comprises silica gel (i.e., claim 32; paragraph 0052).  Yao et al further teach the substrates have the added advantage of allowing reception, containment, or binding of samples at discrete loci (paragraph 0052).  Thus, Yao et al teach the known techniques discussed above.	
It would therefore have been obvious to a person of ordinary skill in the art to have modified the substrate taught by Wood et al, Ayorinde et al, and Matsuo et al with the teachings of Yao et al to arrive at the instantly claimed substrate with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a substrate having the added advantage of allowing reception, containment, or binding of samples at discrete loci as explicitly taught by Yao et al (paragraph 0052).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Yao et al could have been applied to the substrate of Wood et al, Ayorinde et al, and Matsuo et al with predictable results because the known techniques of Yao et al predictably result in useful MALDI substrates.
16.	Claim 45 is rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Wood et al (U.S. Patent Application Publication No US 2004/0084705 A1, published 20 May 2004) and Matsuo et al (U.S. Patent Application Publication No. US 2006/0243899 A1, published 2 November 2006) as applied to claim 24 above, and further in view of Hajivandi et al (U.S. Patent Application Publication No. US 2006/0023808 A1, published 2 February 2006).
Regarding claim 45, the substrate of claim 24 is discussed above in Section 9.
While Matsuo et al teach matrices are made of different materials each in the range of 1 mg/mL to saturation (paragraph 0075), neither Wood et al nor Matsuo et al teach the matrix comprises 3-hydroxy picolinic acid.
	However, Hajivandi et al teach MALDI mass spec matrices comprising 3-hydroxy picolinic acid, which has the added advantage of aiding in the ionization of the analyte (paragraphs 0099 and 0101). Thus, Hajivandi et al teach the known technique of providing the claimed compounds.
It would therefore have been obvious to a person of ordinary skill in the art to have modified the substrate utilizing the molar ratios of materials as taught by Wood et al and Matsuo et al so that the matrix material is the picolinic acid derivative taught by Hajivandi et al to arrive at the instantly claimed invention with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a substrate having the added advantage of improving the spectra of proteins as explicitly taught by Hajivandi et al (paragraphs 0126 and 0128) or aiding in the ionization of the analyte as explicitly taught by Hajivandi et al (paragraphs 0099 and 0101). In addition, it would have been obvious to the ordinary artisan that the known technique of Hajivandi et al could have been applied to the substrate of Wood et al and Matsuo et al with predictable results because the known technique of Hajivandi et al predictably results in an additive useful for obtaining clean spectra.
17.	Claims 48-49 rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Wood et al (U.S. Patent Application Publication No US 2004/0084705 A1, published 20 May 2004), Matsuo et al (U.S. Patent Application Publication No. US 2006/0243899 A1, published 2 November 2006) as applied to claim 24 above, and further in view of
in view of Jobin et al (U.S. Patent Application Publication No. US 2002/0137199 A1, published 26 September 2002).
Regarding claims 48-49, the substrate of claim 24 is discussed above in Section 9.
While Wood et al teach the substrate is in a package (paragraph 0112), neither Wood et al nor Matsuo et al explicitly teach the package is sealed.
However, Jobin et al teach substrates comprising MALDI matrix material (paragraph 0159), which are protected from light (i.e., claim 49; Abstract).  The substrates are sealed and packaged in a bag (paragraph 0275) and that the sealing has the added advantage of protecting reagents from fumes, oxygen, moisture, and light (paragraphs 0243 and 0248).  Thus, Jobin et al teach the known technique of sealed packaging.
It would therefore have been obvious to a person of ordinary skill in the art to have modified the substrate taught by Wood et al and Matsuo et al in accordance with the teachings of Jobin et al to arrive at the instantly claimed substrate with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a substrate having the added advantage of being protected from fumes, oxygen, moisture, and light as explicitly taught by Jobin et al (paragraphs 0243 and 0248).  In addition, it would have been obvious to the ordinary artisan that the known techniques taught by Jobin et al could have been applied as an additive in each spot of the substrate of Wood et al and Matsuo et al with predictable results because the known techniques predictably result in substrates protected from exposure to harmful elements.
Double Patenting
18.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
19.	Claims 24, 29, 31, 33, 35-36, 43, and 45-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 7,888,127 B2 in view of Matsuo et al (U.S. Patent Application Publication No. US 2006/0243899 A1, published 2 November 2006).
	Both sets of claims are drawn to limitations comprising MALDI compositions having the same matrix materials and additives, nucleic acid analytes, etc.  Any additional limitations of the ‘127 claims are encompassed by the open claim language “comprising” found in the instant claims.
	The ‘127 claims do not require the claimed ratios.
	However, Matsuo et al teach the claimed ratios as well as the additional limitations and the rationale for combination as discussed above.  Thus, Matsuo et al teach the known techniques discussed above and the combination is obvious based on the citations and rationale provided above.
20.	Claims 26-27, 32, 37-38, 44, and 46-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 7,888,127 B2 in view of Matsuo et al (U.S. Patent Application Publication No. US 2006/0243899 A1, published 2 November 2006) as applied to claim 24 above, and further in view of Wood et al (U.S. Patent Application Publication No US 2004/0084705 A1, published 20 May 2004) based on the citations and rationale provided above.
21.	Claims 26, 31, 39, and 46-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 7,888,127 B2 in view of Matsuo et al (U.S. Patent Application Publication No. US 2006/0243899 A1, published 2 November 2006) as applied to claim 24 above, and further in view of Ayorinde et al (Rapid Comm. Mass Spec., vol. 17, pages 1735-1742, 2003) based on the citations and rationale provided above.
22.	Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 7,888,127 B2 in view of Matsuo et al (U.S. Patent Application Publication No. US 2006/0243899 A1, published 2 November 2006) as applied to claim 24 above, and further in view of Yao et al (U.S. Patent Application Publication No. US 2002/0142483 A1, published 3 October 2002) based on the citations and rationale provided above.
23.	Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 7,888,127 B2 in view of Matsuo et al (U.S. Patent Application Publication No. US 2006/0243899 A1, published 2 November 2006) as applied to claim 24 above, and further in view of Cantu et al (Anal. Chem., vol. 72, pages 5820-5828, published on the web 26 October 2000) and Wu et al (Anal. Chem., vol. 75, pages 4827-4832, published on the web 16 August 2003) based on the citations and rationale provided above.

24.	Claim 40 is are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 7,888,127 B2 in view of Matsuo et al (U.S. Patent Application Publication No. US 2006/0243899 A1, published 2 November 2006) and Wood et al (U.S. Patent Application Publication No US 2004/0084705 A1, published 20 May 2004) as applied to claim 32 above, and further in view of Yao et al (U.S. Patent Application Publication No. US 2002/0142483 A1, published 3 October 2002) based on the citations and rationale provided above.

25.	Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 7,888,127 B2 in view of Matsuo et al (U.S. Patent Application Publication No. US 2006/0243899 A1, published 2 November 2006) and Ayorinde et al (Rapid Comm. Mass Spec., vol. 17, pages 1735-1742, 2003) as applied to claim 32 above, and further in view of Yao et al (U.S. Patent Application Publication No. US 2002/0142483 A1, published 3 October 2002) based on the citations and rationale provided above.
26. 	Claims 48-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 7,888,127 B2 in view of Matsuo et al (U.S. Patent Application Publication No. US 2006/0243899 A1, published 2 November 2006) as applied to claim 24 above, and further in view of Jobin et al (U.S. Patent Application Publication No. US 2002/0137199 A1, published 26 September 2002) based on the citations and rationale provided above.

27.	Claims 24, 26-27, 29, 31, 33, 35-40, 43, and 45-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of U.S. Patent No. 9,310,378 B2 in view of Matsuo et al (U.S. Patent Application Publication No. US 2006/0243899 A1, published 2 November 2006).
	Both sets of claims are drawn to limitations comprising MALDI compositions having the same matrix materials and additives, nucleic acid analytes, etc.  Any additional limitations of the ‘378 claims are encompassed by the open claim language “comprising” found in the instant claims.
	The ‘378 claims do not require the claimed ratios.
	However, Matsuo et al teach the claimed ratios as well as the additional limitations and the rationale for combination as discussed above.  Thus, Matsuo et al teach the known techniques discussed above and the combination is obvious based on the citations and rationale provided above.



28.	Claims 32 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of U.S. Patent No. 9,310,378 B2 in view of Matsuo et al (U.S. Patent Application Publication No. US 2006/0243899 A1, published 2 November 2006) as applied to claims 24 and 26 above, and further in view of Yao et al (U.S. Patent Application Publication No. US 2002/0142483 A1, published 3 October 2002) based on the citations and rationale provided above.

29.	Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of U.S. Patent No. 9,310,378 B2 in view of Matsuo et al (U.S. Patent Application Publication No. US 2006/0243899 A1, published 2 November 2006) as applied to claim 24 above, and further in view of Cantu et al (Anal. Chem., vol. 72, pages 5820-5828, published on the web 26 October 2000) and Wu et al (Anal. Chem., vol. 75, pages 4827-4832, published on the web 16 August 2003) based on the citations and rationale provided above.

30. 	Claim 44 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of U.S. Patent No. 9,310,378 B2 in view of Matsuo et al (U.S. Patent Application Publication No. US 2006/0243899 A1, published 2 November 2006) as applied to claim 24 above, and further in view of Wu et al (Anal. Chem., vol. 75, pages 4827-4832, published on the web 16 August 2003) based on the citations and rationale provided above.


31.	Claims 44-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of U.S. Patent No. 9,310,378 B2 in view of Matsuo et al (U.S. Patent Application Publication No. US 2006/0243899 A1, published 2 November 2006) as applied to claim 24 above, and further in view of Ayorinde et al (Rapid Comm. Mass Spec., vol. 17, pages 1735-1742, 2003) based on the citations and rationale provided above 

32.	Claims 48-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of U.S. Patent No. 9,310,378 B2 in view of Matsuo et al (U.S. Patent Application Publication No. US 2006/0243899 A1, published 2 November 2006) as applied to claim 24 above, and further in view of Jobin et al (U.S. Patent Application Publication No. US 2002/0137199 A1, published 26 September 2002) based on the citations and rationale provided above.

33.	Claims 24, 27, 29, 31, 33, 35-39, 43, and 45-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,873,912 B2.
Both sets of claims are drawn to limitations comprising MALDI compositions having the same matrix materials and additives, nucleic acid analytes, etc.  Any additional limitations of the ‘912 claims are encompassed by the open claim language “comprising” found in the instant claims.


34.	Claims 26, 32, and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,873,912 B2
in view of Wood et al (U.S. Patent Application Publication No US 2004/0084705 A1, published 20 May 2004).
	The ‘912 claims do not require a barrier.
	However, Wood et al teach wells as well as the additional limitations and the rationale for combining as discussed above.  Thus, Wood et al teach the known techniques discussed above and the modification is obvious based on the citations and rationale provided above.

35.	Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,873,912 B2) as applied to claim 24 above, and further in view of Yao et al (U.S. Patent Application Publication No. US 2002/0142483 A1, published 3 October 2002) based on the citations and rationale provided above.

36.	Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,873,912 B2) as applied to claim 24 above, and further in view of Cantu et al (Anal. Chem., vol. 72, pages 5820-5828, published on the web 26 October 2000) and Wu et al (Anal. Chem., vol. 75, pages 4827-4832, published on the web 16 August 2003) based on the citations and rationale provided above.

37.	Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,873,912 B2) in view of Wood et al (U.S. Patent Application Publication No US 2004/0084705 A1, published 20 May 2004)
as applied to claim 26 above, and further in view of Yao et al (U.S. Patent Application Publication No. US 2002/0142483 A1, published 3 October 2002) based on the citations and rationale provided above.

38. 	Claims 48-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,873,912 B2 as applied to claim 24 above, and further in view of Jobin et al (U.S. Patent Application Publication No. US 2002/0137199 A1, published 26 September 2002) based on the citations and rationale provided above.

39.	Claims 24, 27, 29, 31-33, 35-39, 43, and 45-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,329,612 B2 in view of Matsuo et al (U.S. Patent Application Publication No. US 2006/0243899 A1, published 2 November 2006).
Both sets of claims are drawn to limitations comprising MALDI compositions having the same matrix materials and additives, nucleic acid analytes, etc.  Any additional limitations of the ‘612 claims are encompassed by the open claim language “comprising” found in the instant claims.
	The ‘612 claims do not require the claimed ratios.
	However, Matsuo et al teach the claimed ratios as well as the additional limitations and the rationale for combination as discussed above.  Thus, Matsuo et al teach the known techniques discussed above and the combination is obvious based on the citations and rationale provided above.
40.	Claims 26, 44, and 46-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 7,888,127 B2 in view of Matsuo et al (U.S. Patent Application Publication No. US 2006/0243899 A1, published 2 November 2006) as applied to claim 24 above, and further in view of Wood et al (U.S. Patent Application Publication No US 2004/0084705 A1, published 20 May 2004) based on the citations and rationale provided above.
41.	Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,329,612 B2 in view of Matsuo et al (U.S. Patent Application Publication No. US 2006/0243899 A1, published 2 November 2006) as applied to claim 24 above, and further in view of Yao et al (U.S. Patent Application Publication No. US 2002/0142483 A1, published 3 October 2002) based on the citations and rationale provided above.
42.	Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,329,612 B2 in view of Matsuo et al (U.S. Patent Application Publication No. US 2006/0243899 A1, published 2 November 2006) as applied to claim 24 above, and further in view of Cantu et al (Anal. Chem., vol. 72, pages 5820-5828, published on the web 26 October 2000) and Wu et al (Anal. Chem., vol. 75, pages 4827-4832, published on the web 16 August 2003) based on the citations and rationale provided above.
43.	Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,329,612 B2 in view of Matsuo et al (U.S. Patent Application Publication No. US 2006/0243899 A1, published 2 November 2006) and Wood et al (U.S. Patent Application Publication No US 2004/0084705 A1, published 20 May 2004) as applied to claim 26 above, and further in view of Yao et al (U.S. Patent Application Publication No. US 2002/0142483 A1, published 3 October 2002) based on the citations and rationale provided above.

44. 	Claims 48-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,329,612 B2 in view of Matsuo et al (U.S. Patent Application Publication No. US 2006/0243899 A1, published 2 November 2006) as applied to claim 24 above, and further in view of  Jobin et al (U.S. Patent Application Publication No. US 2002/0137199 A1, published 26 September 2002) based on the citations and rationale provided above.
Response to Arguments
45. 	Applicant's arguments filed 16 December 2021 (hereafter the “Remarks”) have been fully considered but they are not persuasive for the reasons discussed below.
A.	Applicant’s arguments regarding the previous obviousness rejections have been considered but are moot in view of the new rejections necessitated by the amendments.
B.	Applicant argues on page 21-22 of the Remarks that the double patenting rejections should be held in abeyance until other alleged issues of patentability are resolved.  The double patenting rejections are therefore maintained for the reasons discussed above.
Conclusion
46.	No claim is allowed.
47.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634